 


                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

Corey Blocker,                        )
            Plaintiff,                )
                                      )      No. 1:19-cv-48
-v-                                   )
                                      )      HONORABLE PAUL L. MALONEY
United States of America &            )
Donald Trump.                         )
              Defendants.             )
                                      )


                                   JUDGMENT

      In accordance with the Order entered on this date, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: April 25, 2019                      /s/ Paul L. Maloney
                                              Paul L. Maloney
                                              United States District Judge




 
